Diane E. Farley (petitioner) purports to appeal pursuant to SJ.C. Rule 2:21, 421 Mass. 1303 (1995), from the denial by a single justice of this court of a petition for relief under G. L. c. 211, § 3. The petitioner had sought a modification of the conditions of bail set by a Superior Court judge.
Rule 2:21 (1) requires that the notice of appeal be filed with the clerk of the county court within seven days of the entry of the judgment appealed from, unless the court otherwise orders. The judgment at issue was entered on September 22, 2000, and the notice of appeal was filed on October 2. As a result, we dismiss the appeal.
Nevertheless, if we were to consider the appeal and treat the Superior Court judge’s bail determination as an interlocutory order for purposes of rule 2:21 (1), we would affirm the judgment of the single justice. The provisions of G. L. c. 276, § 58, do not apply to a defendant charged with murder in the first degree. See Abrams v. Commonwealth, 391 Mass. 1019 (1984), citing Commonwealth v. Flaherty, 384 Mass. 802 (1981). As a result, the question of bail for the petitioner is a matter of discretion. Abrams v. Commonwealth, supra at 1019-1020, citing Commonwealth v. Carrion, 370 Mass. 408, 410-411 (1976). The petitioner does not claim any abuse of discretion.

Appeal dismissed.

The case was submitted on the papers filed, accompanied by a memorandum of law.